IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0220
                            Filed December 15, 2021


JENNA DETMER, ASHLEY BARNETT, SAMANTHA BENNETT and RIESHA
TATE, on behalf of themselves and a class of similarly situated persons,
     Plaintiffs-Appellees,

vs.

LA’JAMES COLLEGE OF HAIRSTYLING, INC. OF FORT DODGE, d/b/a
LA’JAMES INTERNATIONAL COLLEGE, LYNDI, LTD., d/b/a LA’JAMES
INTERNATIONAL COLLEGE, M&C BEAUTY SCHOOL, INC., d/b/a
LA’JAMES COLLEGE OF HAIRSTYLING, INC. & LA’JAMES
INTERNATIONAL COLLEGE, TIFFANY, LTD., d/b/a LA’JAMES
COLLEGE OF HAIRSTYLING, INC. & LA’JAMES INTERNATIONAL
COLLEGE, TRAVIS, LTD., d/b/a LA’JAMES COLLEGE OF
HAIRSTYLING, INC. & LA’JAMES INTERNATIONAL COLLEGE, R&R
CONSTRUCTION CO., d/b/a LA’JAMES COLLEGE OF HAIRSTYLING,
INC. & LA’JAMES INTERNATIONAL COLLEGE, and JOHN & JANE
DOES 1-12, in their individual and official capacities,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      The defendants appeal the district court ruling certifying the class of former

students. AFFIRMED.



      James W. White and Jennifer E. Lindberg of Brown, Winick, Graves, Gross,

& Baskerville, P.L.C., Des Moines, for appellants.
                                        2


      Benjamin G. Arato and Alison F. Kanne of Wandro & Associates, PC, Des

Moines, and Eric Rothschild and Kirin Jessel of National Student Legal Defense

Network, Washington, D.C., for appellees.



      Heard by Greer, P.J., Badding, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          3


POTTERFIELD, Senior Judge.

       La’James1 appeals the district court ruling certifying the class of current and

former students who allege La’James is liable for unfair and deceptive practices

under the Iowa Consumer Fraud Act, fraudulent misrepresentation, negligent

misrepresentation, fraudulent concealment, and breach of contract. La’James

maintains the district court abused its discretion in certifying the class, arguing the

district court “failed to adequately consider the predominance factor in fraud cases

and did not apply or address the applicable law.”

I. Background Proceedings.

       Jenna Detmer and Ashley Barnett brought suit against La’James in March

2020 “on behalf of themselves and a class of all similarly situated individuals.”

They defined the class as:

              all persons who were enrolled or remain enrolled at any Iowa
       campus of La’James who were awarded financial aid and provided
       with a financial aid disbursement schedule, and whose financial aid
       disbursements were not made in accordance with that schedule,
       either due to a delay in disbursement by La’James, or their failure to
       disburse, financial aid.

The class was limited “to those students who have not yet received their final credit

balance payment, who are still owed a balance that should have been paid to them,



1 We refer to the defendants collectively as La’James. The defendants are
La’James College of Hairstyling, Inc. of Fort Dodge, doing business as La’James
International College; Lyndi, Ltd., doing business as La’James International
College; M&C Beauty School, Inc., doing business as La’James College of
Hairstyle, Inc. and La’James International College; Tiffany, Ltd., doing business as
La’James College of Hairstyling, Inc. and La’James International College; Travis,
Ltd., doing business as La’James College of Hairstyle, Inc. and La’James
International College; R&R Construction Co., doing business as La’James College
of Hairstyling, Inc. and La’James International College; and John and Jane Does
1-12.
                                         4


or who received their credit balance after a delay, after March 20, 2018.” The

plaintiffs alleged La’James engaged in unfair and deceptive practices under the

Iowa Consumer Fraud Act (count I), fraudulent misrepresentation (count II),

negligent misrepresentation (count III), fraudulent concealment (count IV), and

breach of contract (count V). Their allegations stemmed from La’James’s handling

of financial aid disbursements. The plaintiffs later amended their petition to add

Samantha Bennett and Riesha Tate as named, representative plaintiffs.

       In October, the representative plaintiffs moved the court to certify the

putative class.   They asserted the number of proposed class members was

estimated to exceed 149 and that their claims “present a common nucleus of

operative facts and have central issues in common.” In the brief to support their

motion for class certification, the plaintiffs alleged that many students who are

eligible for financial aid due to their enrollment in La’James use the funds both for

tuition and to cover living expenses. La’James, as part of its enrollment process,

gives each student paperwork that details when the financial aid—including any

credit balance remaining after tuition and fees were paid that would be disbursed

to students directly—will be disbursed.2         These disbursement times are

standardized, which the students are told during a financial planning session with

a La’James employee before the students begin classes. La’James’s “Tuition

Payment Schedule Disclosure”3 states:




2 Students also have the option for the credit balance to be returned to the
Department of Education for a reduction in their loan amount.
3 This form was included in the plaintiffs’ appendix to the statement of facts.
                                        5




The representative plaintiffs allege La’James engaged in a pattern of failing to

timely disburse the financial aid on the schedule it promised, which prevented

students from obtaining the surplus funds. Students who counted on the credit

balance to help cover their living expenses were then forced to take out additional

loans, pay late fees and penalties, or both. The plaintiffs also assert instances

where the amount of aid they were told they would receive or the cost of

attendance changed after their financial planning meeting with La’James, resulting
                                          6


in smaller credit balances being paid to students than the students expected when

they began their programs at La’James.

       La’James resisted the certification of the class. In their written resistance,

they asserted, “The court should deny Plaintiffs’ motion because fraud cases such

as this one are not suitable for class treatment.” The “petition makes clear that

individual issues on misrepresentations, omissions, and reliance will predominate,

making class certification inappropriate here” and “individual issues on damages

will predominate.” In their brief in support of resistance, La’James asserted “the

specific allegedly fraudulent statements will vary from plaintiff to plaintiff” and

“[t]here is no consistency regarding the statements made.”

       In a reply brief, the plaintiffs argued “it [was] important to note the aspects

of [their] motion that [La’James] did not resist,” including that La’James “offer[ed]

no opposition to class certification for [the breach-of-contract claim]” and “no

objection to the appointment of class counsel.”

       At the hearing on the motion, in January 2021, the plaintiffs argued in

support of certification, asserting that the anticipated class members “mostly come

from lower economic backgrounds” and would not have the means to pursue

claims outside of a class action, especially due to the fact that amount of damages

“range[d] between a couple hundred dollars to a couple thousand dollars.” The

plaintiffs also noted that, “because this is financial aid and we’re dealing with the

federal government, the claims are very form-based, as in each student is going

to have financial aid forms. They’re all going to look the same.”           La’James

responded that the four named plaintiffs “have four factually distinct, basically small

claims cases against different La’James’[s] entities,” and those claims would
                                           7


require inquiries into the individual communications each plaintiff had with various

La’James employees or representatives. La’James focused on the pleadings of

the four named plaintiffs’ petition, which included reference to “different players on

the La’James side involved and different communications, texts, e-mails, phone

calls, which amount to the alleged fraud or misrepresentation claim alleged by the

Plaintiffs.” La’James also denied that it did not resist certification on the breach-

of-contract claim on the certification of the class representatives, stating, “just

because we, the Defendants, didn’t specifically address an issue doesn’t mean we

agree. We’ve resisted, blanket resistance.”

       On February 10, 2021, the district court granted the plaintiffs motion to

certify the class as to all five counts. La’James appeals.

II. Standard of Review.

       “Our review of the district court’s ruling granting or denying certification of a

class action is limited because the district court enjoys broad discretion in the

certification of class action lawsuits.” Vos v. Farm Bureau Life Ins. Co., 667

N.W.2d 36, 44 (Iowa 2003). “Whether or not we agree with the decision arrived at

by the trial court is not the issue. The issue is one of abuse of discretion.”

Anderson Contracting, Inc. v. DSM Copolymers, Inc., 776 N.W.2d 846, 849 (Iowa

2009) (citation omitted).

III. Discussion.

       A. Class Certification Generally.

       “Iowa Rules of Civil Procedure 1.261 through 1.263 govern class actions.”

Roland v. Annett Holdings, Inc., 940 N.W.2d 752, 757 (Iowa 2020) (citation

omitted). Rule 1.261 “permits the commencement of a class action if there is a
                                            8


question of law or fact common to a class of persons so numerous that joinder of

all persons is impracticable.” Vos, 667 N.W.2d at 44–45 (citing Iowa R. Civ.

P. 1.261). Then to certify a class action, the district court must find:

              a. The requirements of rule 1.261 [numerosity and
       commonality] have been satisfied.
              b. A class action should be permitted for the fair and efficient
       adjudication of the controversy.
              c. The representative parties fairly and adequately will protect
       the interests of the class.

Id. at 45 (alteration in original) (quoting Iowa R. Civ. P. 1.262(2)). In making its

decision, the “court should consider all of the relevant evidence admitted at the

class certification stage and resolve any factual disputes necessary to determine

if the class certification requirements are met.” Anderson, 776 N.W.2d at 855.

       It is the plaintiffs’ burden to establish “that a purported class of plaintiffs

meets the prerequisites [of rule 1.261 and 1.262(2)].” Vos, 667 N.W.2d at 45. And

“[a] failure of proof on any of the prerequisites is fatal to class certification.” Id. But

also, “[o]ur class-action rules are remedial in nature and should be liberally

construed to favor the maintenance of class actions.” Anderson, 776 N.W. 2d at

848 (citation omitted).      And “the proponent’s burden is light” at the class

certification stage. Freeman v. Grain Processing Corp., 895 N.W.2d 105, 114

(Iowa 2017) (citation omitted).

       In deciding whether “[a] class action should be permitted for the fair and

efficient adjudication of the controversy,” Iowa R. Civ. P. 1.262(2)(b), the court is

to consider the thirteen factors under rule 1.263(1). See Roland, 940 N.W.2d at

758. Those factors are:

              a. Whether a joint or common interest exists among members
       of the class.
                                          9


                b. Whether the prosecution of separate actions by or against
       individual members of the class would create a risk of inconsistent or
       varying adjudications with respect to individual members of the class
       that would establish incompatible standards of conduct for a party
       opposing the class.
                c. Whether adjudications with respect to individual members
       of the class as a practical matter would be dispositive of the interests
       of other members not parties to the adjudication or substantially
       impair or impede their ability to protect their interests.
                d. Whether a party opposing the class has acted or refused to
       act on grounds generally applicable to the class, thereby making final
       injunctive relief or corresponding declaratory relief appropriate with
       respect to the class as a whole.
                e. Whether common questions of law or fact predominate over
       any questions affecting only individual members.
                f. Whether other means of adjudicating the claims and
       defenses are impracticable or inefficient.
                g. Whether a class action offers the most appropriate means
       of adjudicating the claims and defenses.
                h. Whether members who are not representative parties have
       a substantial interest in individually controlling the prosecution or
       defense of separate actions.
                i. Whether the class action involves a claim that is or has been
       the subject of a class action, a government action, or other
       proceeding.
                j. Whether it is desirable to bring the class action in another
       forum.
                k. Whether management of the class action poses unusual
       difficulties.
                l. Whether any conflict of laws issues involved pose unusual
       difficulties.
                m. Whether the claims of individual class members are
       insufficient in the amounts or interests involved, in view of the
       complexities of the issues and the expenses of the litigation, to afford
       significant relief to the members of the class.

Iowa R. Civ. P. 1.263(1).      “The criteria center on two broad considerations:

‘achieving judicial economy by encouraging class litigation while preserving, as

much as possible, the rights of litigants—both those presently in court and those

who are only potential litigants.’” Vos, 667 N.W.2d at 45 (citation omitted).

       Historically, Iowa case law provided, “The court will determine what weight,

if any, to give to each of the listed factors.” Anderson, 776 N.W.2d at 848. But
                                           10


more recently, the Iowa Supreme Court has emphasized the importance of the

“predominance factor” contained in rule 1.263(1)(e), which asks “[w]hether

common questions of law or fact predominate over any questions affecting only

individual members.”       Compare Comes, 696 N.W.2d at 318 (“[The party

challenging certification] contends a showing of predominance is a condition

precedent to certification, but we disagree; this is only one of thirteen factors to be

considered.”); with Roland, 940 N.W.2d at 759 (“We require that ‘common

questions of law or fact predominate over any questions affecting only individual

members.’ We have held this is a ‘fundamental requirement for class certification.’”

(second quotation quoting Freeman, 895 N.W.2d at 109)).

       The court is not to consider the merits of the plaintiffs’ claims in deciding

whether the class should be certified. Vos, 667 N.W.2d at 45–46 (“Certification of

a class action does not depend on a determination of whether the plaintiffs will

ultimately prevail on the merits.      Rather, it depends on whether or not the

requirements of the rule governing class actions are met. . . . For this reason, the

court does not conduct a preliminary inquiry into the merits of a suit in a certification

hearing.” (citations omitted)). “However, determining whether the requirements for

class certification are met ‘will entail some overlap with the merits of the plaintiff’s

underlying claim.’” Freeman, 895 N.W.2d at 120 (quoting Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 351 (2011)). “The class determination generally involves

considerations that are enmeshed in the factual and legal issues comprising the

plaintiff’s cause of action.” Dukes, 564 U.S. at 351 (altered for readability) (citation

omitted). This means delving into the elements of the legal claims and considering

how the plaintiffs will establish those elements as to the class as a whole. Cf.
                                         11

Freeman, 895 N.W.2d at 109–11 (considering evidence the plaintiffs suggested

would establish their case and if it applies widely); accord id. at 121 (citing Newton

v. Merrill Lynch, Pierce, Fenner, & Smith, Inc., 259 F.3d 154, 172 (3rd Cir. 2001)

(“To determine whether the claims alleged by the putative class meet the

requirements for class certification, we must first examine the underlying cause of

action.”)).

       B. Class Certification by Issue or Claim.

       The parties seem to treat class certification as an all-or-nothing request.

But rule 1.262(3)(a) allows the court to “[c]ertify an action as a class action with

respect to a particular claim or issue.” (Emphasis added.) Here, the plaintiffs

brought five counts against La’James, and the district court certified the class as

to all five. We review the district court’s decision as to each of the five counts

individually. In doing so though, we narrow our review to the predominance factor,

as that is what La’James focuses on in its appeal.4 See Hyler v. Garner, 548

N.W.2d 864, 876 (Iowa 1996) (“[W]e will not speculate on the arguments [a party]

might have made and then search for legal authority and comb the record for facts

to support such arguments.”).

       “Predominance ‘necessitates a “close look” at “the difficulties likely to be

encountered in the management of a class action.”’” Freeman, 895 N.W.2d at 118

(citations omitted). And “[t]he predominance inquiry is ‘qualitative rather than

quantitative’; merely ‘a common question does not end the inquiry.’” Id. (citation



4 La’James was similarly focused in its resistance before the district court; it did
not challenge class certification based on numerosity or whether the representative
plaintiffs fairly and adequately will protect the interests of the class.
                                          12


omitted). However, “[a] claim will meet the predominance requirement when there

exists generalized evidence which proves or disproves an element on a

simultaneous, class-wide basis, since such proof obviates the need to examine

each class member’s individual position.” Vos, 667 N.W.2d at 45 (citation omitted).

       Count I: Unfair and Deceptive Practices under the Iowa Consumer

Fraud Act

       The plaintiffs brought suit against La’James for “unfair and deceptive

practices” under the Iowa Consumer Fraud Act. See Iowa Code § 714H.3 (2020).5

Section 714H.3(1) states:

               A person shall not engage in a practice or act the person
       knows or reasonably should know is an unfair practice, deception,
       fraud, false pretense, or false promise, or the misrepresentation,
       concealment, suppression, or omission of a material fact, with the
       intent that others rely upon the unfair practice, deception, fraud, false
       pretense, false promise, misrepresentation, concealment,
       suppression, or omission in connection with the advertisement, sale,
       or lease of consumer merchandise, or the solicitation of contributions
       for charitable purposes. For the purposes of this chapter, a claimant
       alleging an unfair practice, deception, fraud, false pretense, false
       promise, or misrepresentation must prove that the prohibited practice
       related to a material fact or facts.

Within the Consumer Fraud Act, “deception” means “an act or practice that is likely

to mislead a substantial number of consumers as to a material fact or facts.” Iowa

Code § 714H.2(5). “‘Unfair practice’ means an act or practice which causes

substantial, unavoidable injury to consumers that is not outweighed by any

consumer or competitive benefits which the practice produces.” Id. § 714.16(1)(n);



5 We note the plaintiffs’ petition asserts they have “received approval to file this
proposed class action from the Iowa Attorney General.” See Iowa Code § 714H.7
(“A class action lawsuit alleging a violation of this chapter shall not be filed with a
court unless it has been approved by the attorney general.”).
                                          13

see id. § 714H.2(9) (“‘Unfair practice’ means the same as defined in

section 714.16.”). And, as the plaintiffs point out, class actions for claims involving

the Consumer Fraud Act are explicitly provided for in the statute. See id. § 714H.7.

       In their petition, some of the evidence the plaintiffs point to in support of

their consumer-fraud claim include La’James’s statement of their general financial

aid disbursement practices, as memorialized in their student catalogue; the

specific schedules upon which financial aid was to be disbursed, as included in

both the La’James’s student catalogue and the tuition payment schedule

disclosure; and the standardized script used by La’James’s employees during the

mandatory financial planning meetings with students.

       While the amount of credit or surplus that was promised to be disbursed to

each students varies and would require inquiry into the individual’s financial

planning worksheet, this individual inquiry is more appropriate at a damages stage.

See Freeman, 895 N.W.2d at 125 (“[T]he fact that a potential class action involves

individual damage claims does not preclude certification when liability issues are

common to the class.” (alteration in original) (citation omitted)). But, importantly,

La’James’s statements about how and when financial aid would be disbursed

appear to have been uniformly made. Uniform misrepresentations weigh in favor

of certifying the class. Cf. Vos, 667 N.W.2d at 54 (holding the district court did not

abuse its discretion when it denied class certification because, unlike here, “there

[was] simply no evidence that the agents made uniform presentations, used scripts

provided by Farm Bureau, and used the illustrations in all cases.”); see also

Roland, 940 N.W.2d at 760 (holding class certification was inappropriate because
                                          14


“the theory of liability cannot be established with generalized evidence by the

representative on behalf of the entire class”).

       The district court did not abuse its discretion in certifying the class as to the

Consumer Fraud claim.

       Count II: Fraudulent Misrepresentation.

       To establish fraudulent misrepresentation, the plaintiffs have the burden to

prove: “(1) representation, (2) falsity, (3) materiality, (4) scienter, (5) intent to

deceive, (6) reliance, [and] (7) resulting injury and damage.” Lloyd v. Drake Univ.,

686 N.W.2d 225, 233 (Iowa 2004) (citation omitted).

       The plaintiffs claim La’James made fraudulent misrepresentations when

their representatives told students La’James would follow the financial aid

disbursement practices as outlined in the student catalogue and tuition payment

schedule disclosure. Proving this claim relies on generalized evidence provided

to each student. While the plaintiffs also point to individual statements made by

various La’James employees to students regarding the late and reduced

payments, these distinctive allegations involve communications that came—as the

plaintiffs argue in their appeal brief—“after the common representations about aid

disbursement had been made and after the date for those disbursement to be

made had passed.” In other words, by the time the plaintiffs “inquire[d] as to the

status of their late payments, [La’James’s] common misrepresentations about the

timing of the payments—and the common misconduct of not making the payments

on time—[would have] already occurred.” Because the initial representations were

uniform and they are the representations at issue in deciding the fraudulent-
                                          15


misrepresentation claim, common questions predominate over individual ones and

class certification is appropriate.

       The district court did not abuse its discretion in certifying the class for the

fraudulent-misrepresentation claim.

       Count III: Negligent Misrepresentation.

       Iowa adopted the definition of negligent misrepresentation found in the

Restatement (Second) of Torts, which states:

              (1) One who, in the course of his business, profession or
       employment, or in any other transaction in which he has a pecuniary
       interest, supplies false information for the guidance of others in their
       business transactions, is subject to liability for pecuniary loss caused
       to them by their justifiable reliance upon the information, if he fails to
       exercise reasonable care or competence in obtaining or
       communicating the information.
              (2) Except as stated in Subsection (3), the liability stated in
       Subsection (1) is limited to loss suffered
              (a) by the person or one of a limited group of persons for
       whose benefit and guidance he intends to supply the information or
       knows that the recipient intends to supply it; and
              (b) through reliance upon it in a transaction that he intends the
       information to influence or knows that the recipient so intends or in a
       substantially similar transaction.
              (3) The liability of one who is under a public duty to give the
       information extends to loss suffered by any of the class of persons
       for whose benefit the duty is created, in any of the transactions in
       which it is intended to protect them.

Bagelmann v. First Nat’l Bank, 823 N.W.2d 18, 30 (Iowa 2012) (quoting

Restatement (Second) of Torts § 552, at 126–27 (1977)).6




6 At oral argument, the plaintiffs argued La’James failed to preserve error regarding
the certification of the class as to the negligent-misrepresentation claim. We
recognize La’James generally focused its arguments against class certification on
the “fraud” claims. But negligent misrepresentation involves an element of
reliance, which La’James argued would require individualized proof to establish,
thereby making class certification inappropriate. La’James preserved error.
                                         16


       As we understand it, this claim focuses on the standardized statements

made to prospective and enrolling students regarding La’James financial

disbursement practices, including how credits are disbursed directly to individuals,

and at what timeline the school makes these disbursements during students’

enrollment period. The plaintiffs allege they “depended on the representations

regarding credit balance payments to ensure that they would be able to afford their

living expenses while completing the program.” As with the consumer-fraud claim,

the evidence to support this claim is uniform and generalized, so class certification

makes sense.

       We cannot say the district court abused its discretion in certifying the class

as to the negligent-misrepresentation claim.

       Count IV: Fraudulent Concealment.

       To prove fraudulent concealment, the plaintiffs have the burden to prove:

“(1) [t]he defendant has made a false representation or has concealed material

facts; (2) the plaintiff lacks knowledge of the true facts; (3) the defendant intended

the plaintiff to act upon such representations; and (4) the plaintiff did in fact rely

upon such representations to his prejudice.” Estate of Anderson ex rel. Herren v.

Iowa Dermatology Clinic, PCL, 819 N.W.2d 408, 415 (Iowa 2012) (citation

omitted).

       With their fraudulent-concealment claim, the “false representations” and

“material facts” the plaintiffs rely on involve that “La’James would not follow the

financial aid disbursement schedule described in the 2019 La’James Student

Catalogue and the La’James Tuition Schedule Disclosure.” They also point to the

fact that La’James concealed “that after August 2017, financial aid would be
                                          17


disbursed directly from La’James and not from the Department [of Education], and

that delay in disbursing financial aid or making credit balance payments was solely

due to the conduct of the Defendants.”          These claims rely on standardized

statements, made in writing, to all students. And, like with the other claims, we

note that uniform misrepresentations weigh in favor of class certification. But here,

the plaintiffs also rely on the representations “memorialized in each student’s

Financial Planning Worksheet,” which we understand to mean the specific

amounts of credits and at which disbursement period those would be disbursed to

the student. The need for individualized evidence and inquiry weighs against

certifying the class.

        It is not clear to us how much inquiry into the specific amounts and individual

schedules provided to students is necessary to establish the plaintiffs’ claim of

fraudulent concealment. So, because district court enjoys broad discretion in

certifying a class and because “a safety net is provided for cases in which

certification is improvidently granted: the court may decertify the class at a later

time,” Freeman, 895 N.W.2d at 119 (citation omitted), we defer to the district

court’s conclusion and find no abuse of discretion in certifying the class as to the

fraudulent-concealment claim.

        Count V: Breach of Contract.

        “Generally, to establish a claim for a breach of contract” the plaintiff must

show:

        (1) the existence of a contract; (2) the terms and conditions of the
        contract; (3) that it has performed all the terms and conditions
        required under the contract; (4) the defendant’s breach of the
        contract in some particular way; and (5) that plaintiff has suffered
        damages as a result of the breach.
                                           18



Iowa Arboretum, Inc. v. Iowa 4-H Found., 886 N.W.2d 695, 706 (Iowa 2016)

(citation omitted).

       We begin by determining if La’James preserved error to challenge the

certification of the class on the breach-of-contract claim.

       In both their written reply to La’James’s resistance to class certification and

orally at the hearing on the motion, the plaintiffs pointed out to the district court that

La’James failed to present any argument against class certification that is specific

to the breach-of-contract claim. At the district court hearing, La’James responded

that it was resisting class certification on the claim but conceded it “didn’t

specifically address it.” At oral argument before this court, the plaintiffs raised the

issue as one of error preservation, arguing La’James’s failure to make a specific

argument against the breach-of-contract claim to the district court prevented them

from challenging the class certification as to that claim on appeal. La’James

responded that the plaintiffs did not contest error preservation in their appellate

brief. But it is the court, not the parties, that determines whether error has been

preserved—even in the face of an opposing party’s acquiescence. See, e.g., Top

of Iowa Co-Op v. Sime Farms, Inc., 608 N.W.2d 454, 470 (Iowa 2000) (“In view of

the range of interests protected by our error preservation rules, this court will

consider on appeal whether error was preserved despite the opposing party’s

omission in not raising this issue at trial or on appeal.”); Bontrager Auto Serv., Inc.

v. Iowa City Bd. of Adjustment, 748 N.W.2d 483, 486 (Iowa 2008); State v. Young,

No. 09-1938, 2011 WL 4579863, at *5 (Iowa Ct. App. Oct. 5, 2011) (“In spite of the
                                            19


State’s acquiescence, we may consider the issue of error preservation sua

sponte.”).

       After reviewing the record, we agree that La’James failed to make an

argument against class certification specific to the breach-of-contract claim, and

error is not preserved. Therefore, we affirm the district court’s certification of the

class as to this claim without considering the merits.

IV. Conclusion.

       Finding no abuse of discretion, we affirm the district court’s decision to

certify the class of plaintiffs as to all five counts.

       AFFIRMED.